 


109 HR 132 IH: No Financial Aid for Sex Offenders Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 132 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Keller (for himself, Mr. Fossella, Mr. Jenkins, Mr. Crenshaw, Ms. Ros-Lehtinen, Mr. Miller of Florida, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to prevent sex offenders subject to involuntary civil commitments from receiving Federal student financial aid. 
 
 
1.Short title This Act may be cited as the No Financial Aid for Sex Offenders Act. 
2.Prohibition on aid 
(a)Pell grantsSection 401(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(8)) is amended by inserting before the period the following: or who is subject to an involuntary civil commitment upon completion of a period of incarceration for a sexual offense (as determined under regulations of the Secretary). 
(b)LoansSection 484(b)(5) of such Act (20 U.S.C. 1091(b)(5)) is amended by inserting before the period the following: and no student who is subject to an involuntary civil commitment upon completion of a period of incarceration for a sexual offense (as determined under regulations of the Secretary) is eligible to receive a loan under this title. 
 
